203 Ga. App. 106 (1992)
416 S.E.2d 375
DAVIS
v.
THE STATE.
A91A2087.
Court of Appeals of Georgia.
Decided February 27, 1992.
William T. Payne, for appellant.
Robert E. Keller, District Attorney, Albert B. Collier, Assistant *107 District Attorney, for appellee.
COOPER, Judge.
Appellant was convicted by a jury of two counts of aggravated assault upon a police officer and appeals from the denial of his motion for new trial. In his sole enumeration of error, appellant contends that the State failed to prove beyond a reasonable doubt that the crimes charged occurred within Clayton County.
"Generally, criminal actions must be tried in the county where the crime was committed. OCGA § 17-2-2 (a)." Minter v. State, 258 Ga. 629 (1) (373 SE2d 359) (1988). Further, "`"[v]enue in criminal cases is a matter of jurisdictional fact, and like every other material allegation in the indictment must be proved beyond a reasonable doubt." [Cits.]'... [Cit.]" Hernandez v. State, 182 Ga. App. 797, 798 (1) (357 SE2d 131) (1987). "`Where there is no conflicting evidence, slight evidence is sufficient. [Cit.] Since venue is a question for the jury, its decision will not be set aside if there is any evidence to support it. (Cits.)' [Cits.]" White v. State, 193 Ga. App. 428, 429 (1) (387 SE2d 921) (1989).
At trial, the two officers involved in the incident testified that during a chase of a vehicle driven by appellant, several shots were fired from appellant's vehicle at their police car. The testimony of both officers as to the first round of shots indicates that the first shots did occur at a location within Fulton County. However, one of the officers also testified that another round of shots was directed at their vehicle at a location on Riverdale Road that she believed to be within Clayton County. The defense did not introduce any evidence that conflicted with the officer's statement that she believed this portion of Riverdale Road to be located within Clayton County. We conclude that the testimony of the officer was sufficient to support the jury's finding that venue was in Clayton County. See Jones v. State, 245 Ga. 592 (2) (266 SE2d 201) (1980).
Judgment affirmed. Birdsong, P. J., and Pope, J., concur.